Title: Andrew C. Mitchell to James Monroe, 30 January 1813 (Abstract)
From: Mitchell, Andrew C.
To: Monroe, James


30 January 1813, Washington. Seeks an appointment as agent for the exchange of prisoners of war at Quebec, “the only vacant Post, where an agent for that purpose is admitted under the late arrangement between Sir John Borlasse Warren & my father.” Urges the establishment of an agency at Quebec on the grounds that “at the commencement of the ensuing campaign … a first Engagement may place Prisoners of Rank & Importance in the hands of either party, the immediate Exchange of which might be highly advantageous to the United States,” that “The Information which might be obtained from an Agent before the Commencement of hostilities without subjecting himself to the character of a Spy, might be advantageous to the Regulations and distributions of our armies,” and that “In case of Peace even before our arms were carried into Canada,” an agent in Quebec could help the U.S. “endeavour to obtain a free navigation of the River St Laurence.”
